Appeal by relator from a resettled order quashing a writ of certiorari which requested exemption from taxation of real property situated in the City of New Rochelle under subdivision 6 of section 4 of the Tax Law, and dismissing the proceeding. Order reversed on the law and the facts, with $50 costs and disbursements, the writ sustained and the assessment cancelled. Relator became the owner of the real estate in question by devise to be used as a nonprofit vacation or rest home for nurses and other employees of the Mount Sinai Hospital and nurses of the New Rochelle Hospital. The property has been continuously so used since August 14, 1947. In order for real estate to be exempt from taxation, subdivision 4 of section 4 of the Tax Law requires that the corporate owner shall have been organized exclusively for one or more of the purposes specified in the statute and that the property for which exemption is claimed shall be used exclusively for such purpose or purposes. In the case at bar both of these requirements are met. The objects of the relator are “ To raise the standard of the Mt. Sinai Training School for Nurses, to promote fellowship between its members for mutual sympathy and encouragement, and to care for the members when ill.” The first object named is for a hospital or educational purpose; the second is for the mental improvement of men and women, the third is benevolent. The vacation or rest home is for the mental improvement of man and woman. (Matter of Corporation of Taddo, 216 App. Div. 1; People ex rel. Corporation of Taddo v. Freeman, 259 N. Y. 620.) Lewis, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.